FMI MUTUAL FUNDS, INC. AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of this 1st day of September, 2005 to the Transfer Agent Servicing Agreement, dated as of December 17, 2003 (the “Agreement”) is entered by and between FMI Mutual Funds, Inc., a Wisconsin corporation (the “Company”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the Company and USBFS desire to amend said Agreement; and WHEREAS, the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superceded and replaced with Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FMI MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Donald S. Wilson By:/s/ Gail M. Zess Name: Donald S. Wilson Name: Gail M. Zess Title: Vice President Title: VP 1 EXHIBIT A to the FMI Mutual Funds, Inc. Transfer Agent Servicing Agreement Fund Names Separate Series of FMI
